IN THE SUPREME COURT OF IOWA
                                No. 13–1793

                            Filed March 6, 2015

                           Amended May 4, 2015


DYLAN BOOK and KAREN BOOK,

      Appellants,

vs.

VOMA TIRE CORPORATION, HUNTER ENGINEERING COMPANY, IOWA
TIRE, INC., HOLT SALES AND SERVICE, INC., SICE, S.p.A. and SICE
AUTOMOTIVE Equipment Societa Italiana Costruzioni Elettromeccaniche
S.I.C.E.-S.p.A.,

      Defendants,

and

DOUBLESTAR DONGFENG TYRE COMPANY, LTD.,

        Appellee.
---------------------------------------------------------------------
VOMA TIRE CORPORATION, HUNTER ENGINEERING COMPANY
and IOWA TIRE, INC.,

      Third-Party Plaintiffs,
vs.

JIM BOOK, Individually and JIM BOOK d/b/a ALLEY AUTO SALES,

      Third-Party Defendant.



      Appeal from the Iowa District Court for Dallas County, Bradley

McCall, Judge.



      Plaintiffs in products-liability action, who seek recovery for

personal injuries from allegedly defective tire that exploded during

inflation at Iowa workplace, appeal ruling dismissing Chinese tire

manufacturer for lack of personal jurisdiction. REVERSED.
                                   2

      Neil Ray Chamberlin and James Bruce McMath of McMath Woods

P.A., Little Rock, Arkansas, and Robert A. Nading II of Nading Law Firm,

Ankeny, for appellants.



      Kevin M. Reynolds of Whitfield & Eddy P.L.C., Des Moines, for

appellee.
                                      3

WATERMAN, Justice.

      In this appeal, we must confront unsettled federal precedent to

decide whether a Chinese tire manufacturer that sold thousands of tires

in Iowa through an American distributor may be compelled to defend a

lawsuit here consistent with the Due Process Clause of the United States

Constitution.    The tire exploded as an Iowan was airing it up at his

father’s business in Adel, Iowa.          The Iowan suffered severe and

permanent injuries and, through his mother, filed suit in his home

county seeking recovery from the tire manufacturer, alleging the tire’s

design was defective and unreasonably dangerous and prone to explode

during inflation. The manufacturer filed a motion to dismiss for lack of

personal jurisdiction, which the district court granted. We retained the

plaintiff’s appeal.

      This case presents our first opportunity to address the “stream of

commerce” test for personal jurisdiction in a products-liability, personal-

injury case since the United States Supreme Court’s sharply divided

decision in J. McIntyre Machinery, Ltd. v. Nicastro, 564 U.S. ____, ____,

131 S. Ct. 2780, 2785, 180 L. Ed. 2d 765, 772 (2011). For the reasons

explained below, we hold that the Federal Constitution permits the

exercise   of   personal   jurisdiction   over   this   high-volume,   foreign

manufacturer whose allegedly dangerous product purchased in Iowa

injured a resident here.     Accordingly, we reverse the district court’s

jurisdictional ruling and remand the case to proceed on the merits.

      I. Background Facts and Proceedings.

      Jim Book owns and operates an auto repair shop, Alley Auto Sales

in Adel, Iowa.    In October 2009, Jim’s seventeen-year-old son, Dylan

Book, worked part-time for him through an apprenticeship affiliated with

Dylan’s high school. Jim agreed to sell and mount a new set of tires on a
                                          4

customer’s horse trailer.         Jim bought from an Iowa retailer four

LT 285/R16       10-ply   Treadstone      tires   manufactured      in   China     by

Doublestar Dongfeng Tyre Company, Ltd. (Doublestar). On the morning

of October 20, Jim began mounting the tires. When he tried to air one

up, he had trouble getting the tire to seat properly on the wheel rim. He

failed to realize he was attempting to mount a sixteen-inch tire on an

older model 16.5” rim, a common mistake. Distracted by a phone call,

Jim left the tire mounted on the wheel rim but underinflated. Dylan and

a coworker, Cody Donnelly, stepped into the shop. Without talking to his

father, Dylan began to air up the tire with Donnelly next to him. 1 The

tire exploded, severely injuring Dylan. The explosion blinded Dylan in

one eye and deprived him of part of his jaw, much of his sense of taste

and smell, and left him with partial use of his left arm and hand. His

injuries and rehabilitation have involved treatment by a dozen different

medical specialists in this state.

       Dylan’s mother, Karen Book, filed a products-liability action in the

Iowa District Court for Dallas County, their home county, seeking money

damages for Dylan’s personal injuries and medical expenses and her loss

of consortium.     The petition, filed October 8, 2010, initially named as
defendants Hunter Engineering Company (the company that designed

and sold the machine used to mount and inflate the tire); Iowa Tire, Inc.

(the Iowa retailer that sold the accident tire to Alley Auto Sales); Holt

Sales and Service, Inc. (the Iowa-based wholesaler that sold the accident

tire to Iowa Tire); and Voma Tire Corporation (Voma), a national tire

       1Steven  Greenslade, a friend of Jim’s and a first responder present when Dylan
was taken away by ambulance, later testified Donnelly told him Dylan inflated the tire
to eighty pounds of pressure per square inch (psi) while attempting to seat it, double
the forty psi recommended. The petition alleges defendants failed to warn of the
dangers of overinflation during mounting.
                                            5

distributor that sold the accident tire to Holt.                On April 20, 2012,

plaintiffs amended their petition to name as additional defendants

Doublestar and Societa Italiana Costruzioni Elettromeccaniche S.I.C.E.

S.p.A. (SICE) (an Italian corporation that manufactured the mounting

machine). Plaintiffs allege that the Treadstone tire used an unreasonably

dangerous multistrand weftless bead prone to fail if the sixteen-inch tire

is inflated on a 16.5” rim, a foreseeable occurrence. 2

       SICE and Doublestar filed motions to dismiss for lack of personal

jurisdiction. In July 2012, the district court granted SICE’s motion and

deferred ruling on Doublestar’s motion to allow jurisdictional discovery to

“resolve the question of how the tire arrived in Iowa and . . . the number

of times that tires have been shipped directly into Iowa and the volume of

tires so shipped.” The defendants answered interrogatories and requests

for production and plaintiffs’ counsel deposed corporate representatives

of Doublestar and Voma.               The evidentiary record establishes the

following facts.

       Doublestar is a Chinese corporation with its principal place of

business in China.          Doublestar manufactures tires in Shiyan City,

located in Hubei Provence in central China. Doublestar, one of the ten

largest tire manufacturers in China, produced nearly 3.2 million tires in

the nine months preceding Dylan’s accident. 3 Hundreds of thousands of


       2The  plaintiffs’ petition alleged the mounting machine lacked an available safety
feature to protect the person mounting the tire by holding the tire in place during an
explosion. It also alleged that the machine’s defective design enhanced the danger by
providing a “launching pad” for the tire and wheel assembly to “project off” and injure or
kill the mounter standing next to it.
       3Doublestar’s   corporate designee testified that it manufactured 3,198,169 tires
during the first nine months of 2009. Doublestar’s appellate brief states, “About 50
percent of these tires were sold in China, 20–30 percent were sold in the United States,
and the remainder of the tires were sold to other countries across the globe.”
                                           6

those Doublestar tires were sold in the United States in 2009 through

two American distributors: Greenball Tire                  Corporation,      based in

California, and Voma.         Doublestar has no employees or offices in the

United States and does not advertise in this country.

       Voma is a Tennessee corporation with its principal place of

business in Memphis. Voma owns the “Treadstone” trademark and has

been selling Treadstone tires since 2008. Doublestar is one of Voma’s

several tire suppliers. About twenty-five to thirty percent of Voma’s sales

in 2008 and 2009 were tires manufactured by Doublestar.                           Voma

provided Doublestar with a mold to stamp “Treadstone” on the sidewall

of these tires during the manufacturing process, and Voma exclusively

sold the Treadstone tires in the United States. Voma’s revenue from tire

sales dropped from ten million dollars in 2010 to zero when it ceased

selling tires by late 2012. Voma remained in business servicing warranty

claims.

       When Voma ordered tires from Doublestar in 2009, it provided

detailed shipping requirements to the Chinese manufacturer. Doublestar

delivered the tires F.O.B. 4 to a port in Wuhan, China.                    There, the

shipping company placed the tires in containers to be loaded on
freighters destined for the United States.            Doublestar completed each

order by providing instructions to the shipper as directed by Voma. To

save on shipping costs, Voma frequently instructed Doublestar to have

the tires shipped from China directly to distribution centers in states

including Iowa, Oklahoma, and Texas.


       4F.O.B.   is a contract delivery term meaning “free on board,” under which a
seller’s duties are discharged when the goods are put into the possession of the carrier,
at which point the risk of loss passes to the buyer. See Iowa Code § 554.2319(1)(a)
(2009).
                                      7

        Voma, not Doublestar, selected the destination of shipments from

China and paid the shipping costs.        Doublestar received the shipping

instructions from Voma and directed the shipping company accordingly.

Doublestar knew the destinations identified on the shipping documents

containing Voma’s requirements.       Voma routinely sent Doublestar the

bill of lading after each shipment was complete, which identified each

destination. Doublestar in turn maintained a spreadsheet showing the

destination for every tire it sold to Voma.

        As of October 20, 2009, Voma had purchased 180,000 tires from

Doublestar. Voma sold 16,700 of those Doublestar tires to Holt in Iowa.

On sixteen occasions in 2008 and once in 2009, Voma instructed

Doublestar to ship the tires directly from China to Holt in Des Moines,

bypassing Voma’s Tennessee facility. Those seventeen direct shipments

from China to Iowa conveyed a total of 12,681 tires.        None of those

seventeen China-to-Iowa shipments included any 10-ply tires of the

same model as the accident tire, but some of the containers included a

similar 14-ply Treadstone tire.      The Doublestar witness testified its

employees knew some containers of tires were shipped directly to

“Des Moines, IA” but denied those persons knew “IA” meant the State of

Iowa.

        Doublestar sold Voma 7008 of the 10-ply Treadstone tire model,

the type involved in Dylan’s accident, 999 of which Voma sold to Holt in

Iowa.    In the month leading up to Dylan’s accident, Voma was selling

approximately 150 of the 10-ply tires to Holt every two weeks.      Voma

shipped all of these 10-ply tires from its warehouse in Tennessee. The

DOT number stamped on the accident tire indicates Doublestar

manufactured it in China in early June of 2009.            In 2009, Holt
                                           8

purchased seven shipments of the 10-ply tires, all from Voma’s

warehouse in Tennessee.

       In May 2013, after completion of jurisdictional discovery, the

district court granted Doublestar’s motion to dismiss. The district court

made a factual finding that the accident tire was shipped from China to

Voma’s warehouse in Memphis and found no 10-ply tires were shipped

directly to Iowa from China. The district court found the tires directly

shipped from China to Des Moines were a different model.                      Plaintiffs

dismissed their claims against the remaining parties on October 13,

2013, pursuant to a confidential settlement and appealed Doublestar’s

dismissal.     We retained the appeal.            At oral argument, counsel for

Doublestar conceded that Doublestar would be subject to personal

jurisdiction in Tennessee, Voma’s home state. 5

       II. Standard of Review.

       “ ‘We review a district court’s decision on a motion to dismiss for

lack of personal jurisdiction for correction of errors at law.’ ”                 Sioux

Pharm, Inc. v. Summit Nutritional Int’l, Inc., 859 N.W.2d 182, 188 (Iowa

2015) (quoting Shams v. Hassan, 829 N.W.2d 848, 853 (Iowa 2013)).

“We are not bound by the court’s conclusions of law or application of
legal principles.     The district court’s factual findings are binding on

appeal if supported by substantial evidence.” Id. (citation omitted).

       “[W]e accept as true the allegations of the petition and the contents

of uncontroverted affidavits.”          Shams, 829 N.W.2d at 853 (internal

quotation marks omitted). “After the plaintiff makes a prima facie case


       5In district court during oral argument on its motion to dismiss this Iowa action,
counsel for Doublestar stated, “Perhaps personal jurisdiction [over Doublestar] would
exist in the State of Tennessee where Voma is located.” Doublestar has never
contended in this action that it can only be sued in China.
                                      9

showing that personal jurisdiction is appropriate, the burden shifts to

the defendant to rebut that showing.” Id.

      III. Analysis.

      We must decide whether the Due Process Clause of the United

States Constitution permits the exercise of personal jurisdiction over

Doublestar in Iowa.      This issue requires us to revisit the stream-of-

commerce test of personal jurisdiction in light of J. McIntyre Machinery

and its progeny.     We conclude that the stream-of-commerce test as

adopted in World-Wide Volkswagen Corp. and followed by our precedent

remains good law. See World-Wide Volkswagen Corp. v. Woodson, 444
U.S. 286, 297–98, 100 S. Ct. 559, 567, 62 L. Ed. 2d 490, 501–02 (1980);

Svendsen v. Questor Corp., 304 N.W.2d 428, 430–31 (Iowa 1981).         We

hold Doublestar, a large, high volume manufacturer selling to a national

market, is subject to personal jurisdiction in Iowa based on its direct

shipments to Iowa of thousands of tires and indirect shipments of

thousands more to this state through its American distributor, including

the allegedly hazardous “accident tire” that injured the Iowa plaintiff at

his workplace in Iowa.

      We begin by discussing the constitutional boundaries of personal

jurisdiction. Next, we trace the development of the stream-of-commerce

test and its competing formulations set forth in several divided opinions

of the U.S. Supreme Court and applied inconsistently in the lower courts.

Our survey of contemporary precedent nationwide persuades us the

Svendsen test we have used in Iowa products-liability cases should be

applied in this case, and we decline to adopt a more restrictive test as to

a high-volume manufacturer of a potentially hazardous product. Finally,

we apply the test and determine that Doublestar is subject to jurisdiction

in Iowa in this products-liability action.
                                          10

      A. Overview        of      Constitutional     Limitations    on        Personal

Jurisdiction.         Iowa’s     jurisdictional   rule   “authorizes    the    widest

jurisdictional parameters allowed by the Due Process Clause.” Capital

Promotions, L.L.C. v. Don King Prods., Inc., 756 N.W.2d 828, 833 (Iowa

2008); see also Iowa R. Civ. P. 1.306 (“Every corporation, individual,

personal representative, partnership or association that shall have the

necessary minimum contact with the state of Iowa shall be subject to the

jurisdiction of the courts of this state . . . .”). Therefore, we confine our

analysis   to   the    federal     constitutional   requirements       for   personal

jurisdiction.

      “The Due Process Clause of the Fourteenth Amendment sets the

outer boundaries of a state tribunal’s authority to proceed against a

defendant.” Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S.

___, ___, 131 S. Ct. 2846, 2853, 180 L. Ed. 2d 796, 805 (2011). “The Due

Process Clause protects an individual’s right to be deprived of life, liberty,

or property only by the exercise of lawful power.” J. McIntyre Mach., 564

U.S. at ____, 131 S. Ct. at 2786, 180 L. Ed. 2d at 773 (plurality opinion).

“As a general rule, neither statute nor judicial decree may bind strangers

to the State.” Id. at ___, 131 S. Ct. at 2787, 180 L. Ed. 2d at 774. “A

court may subject a defendant to judgment only when the defendant has

sufficient contacts with the sovereign ‘such that the maintenance of the

suit does not offend “traditional notions of fair play and substantial

justice.” ’ ” Id. (quoting Int’l Shoe Co. v. Washington, 326 U.S. 310, 316,

66 S. Ct. 154, 158, 90 L. Ed. 95, 102 (1945)).             We recently reaffirmed

that “ ‘[f]airness is the crux of the minimum-contacts analysis.’ ” Sioux

Pharm, 859 N.W.2d at 189 (quoting Shams, 829 N.W.2d at 854).

      The concept of minimum contacts, in turn, can be seen to
      perform two related, but distinguishable, functions.        It
      protects the defendant against the burdens of litigating in a
                                    11
      distant or inconvenient forum. And it acts to ensure that the
      States through their courts, do not reach out beyond the
      limits imposed on them by their status as coequal sovereigns
      in a federal system.

World-Wide Volkswagen Corp., 444 U.S. at 291–92, 100 S. Ct. at 564, 62
L. Ed. 2d at 498.   Personal jurisdiction is only appropriate when “the

defendant’s conduct and connection with the forum State are such that

he should reasonably anticipate being haled into court there.” Id. at 297,

100 S. Ct. at 567, 62 L. Ed. 2d at 501. “Random or attenuated contacts

with the forum state do not satisfy the minimum contacts test.” Ostrem

v. Prideco Secure Loan Fund, LP, 841 N.W.2d 882, 891 (Iowa 2014).

      There are two forms of personal jurisdiction, general and specific.

Id. at 892.   General jurisdiction “ ‘refers to the power of a state to

adjudicate any cause of action involving a particular defendant,

regardless of where the cause of action arose.’ ” Id. (quoting Sondergard

v. Miles, Inc., 985 F.2d 1389, 1392 (8th Cir. 1993)).     General or “all-

purpose” jurisdiction exists only when the defendant is “essentially at

home in the forum State.” Goodyear, 564 U.S. at ___, 131 S. Ct. at 2851,
180 L. Ed. 2d at 803; see also Sioux Pharm, 859 N.W.2d at 189, 194, 195

(applying Goodyear “at home” test).      Neither party argues that general

jurisdiction applies in this case, and we agree that Doublestar is not

subject to general personal jurisdiction in Iowa.

      “Specific jurisdiction refers to jurisdiction over causes of action

arising from or related to a defendant’s actions within the forum state

. . . .” Capital Promotions, 756 N.W.2d at 833 (internal quotation marks

omitted). “[S]pecific jurisdiction has become the centerpiece of modern

jurisdiction theory, while general jurisdiction plays a reduced role.” Mary

Twitchell, The Myth of General Jurisdiction, 101 Harv. L. Rev. 610, 628

(1988); accord Goodyear, 564 U.S. at ___, 131 S. Ct. at 2854, 180
12
L. Ed. 2d at 806–07. Classically, the defendant must commit “ ‘some act

by which the defendant purposefully avails itself of the privilege of

conducting activities within the forum State, thus invoking the benefits

and protections of its laws.’ ”     Ostrem, 841 N.W.2d at 892 (quoting

Hanson v. Denckla, 357 U.S. 235, 253, 78 S. Ct. 1228, 1240, 2 L. Ed. 2d
1283, 1298 (1958)). In order to find the minimum contacts necessary for

specific jurisdiction, the plaintiff must show two requirements:

             “Where a forum seeks to assert specific jurisdiction
      over an out-of-state defendant who has not consented to suit
      there, [due process] is satisfied if the defendant has
      ‘purposefully directed’ his activities at residents of the forum
      and the litigation results from alleged injuries that ‘arise out
      of or relate to’ those activities.”

Capital Promotions, 756 N.W.2d at 834 (quoting Burger King Corp. v.

Rudzewicz, 471 U.S. 462, 472, 105 S. Ct. 2174, 2182, 85 L. Ed. 2d 528,

540–41 (1985) (footnote omitted)).        “ ‘If sufficient minimum contacts

exist, the court must then determine whether the assertion of personal

jurisdiction would comport with fair play and substantial justice.’ ”

Sioux Pharm, 859 N.W.2d at 196 (quoting Shams, 829 N.W.2d at 857).

      B. The Stream-of-Commerce Doctrine. The U.S. Supreme Court

first used the stream-of-commerce test in World-Wide Volkswagen Corp.:

      [I]f the sale of a product of a manufacturer or distributor
      such as Audi or Volkswagen is not simply an isolated
      occurrence, but arises from the efforts of the manufacturer
      or distributor to serve directly or indirectly, the market for its
      product in other States, it is not unreasonable to subject it
      to suit in one of those States if its allegedly defective
      merchandise has there been the source of injury to its owner
      or to others. The forum State does not exceed its powers
      under the Due Process Clause if it asserts personal
      jurisdiction over a corporation that delivers its products into
      the stream of commerce with the expectation that they will
      be purchased by consumers in the forum State.
                                    13
444 U.S. at 297–98, 100 S. Ct. at 567, 62 L. Ed. 2d at 501–02.

Subsequent decisions, however, have “created significant confusion in

lower courts over the constitutional standard for minimum contacts.”

State ex rel. Edmondson v. Native Wholesale Supply, 237 P.3d 199, 207

(Okla. 2010).

        The Supreme Court’s most recent decision on the stream-of-

commerce test, J. McIntyre Machinery, failed to yield a majority opinion,

and courts remain divided on what test to use in products-liability cases.

See AFTG-TG, LLC v. Nuvoton Tech. Corp., 689 F.3d 1358, 1362–63 (Fed.

Cir. 2012) (per curiam) (noting J. McIntyre Machinery “declined to resolve

[the Supreme Court’s] long-standing split on that theory” and left open

questions unanswered in prior decisions); Russell v. SNFA, 987 N.E.2d
778, 790 (Ill. 2013) (noting the “lower federal and state courts struggled

to reconcile [the Supreme Court’s] competing standards for the stream-

of-commerce theory” after Asahi Metal Industry Co. v. Superior Court, 480
U.S. 102, 107 S. Ct. 1026, 94 L. Ed. 2d 92 (1987), and describing its

precedent as “ ‘extremely balkanized’ ” (quoting Wiles v. Morita Iron Works

Co., 530 N.E.2d 1382, 1388 (Ill. 1988))). The Books argue this case is

controlled by our long-standing Iowa precedent, Svendsen, applying the

World-Wide Volkswagen test.     Doublestar urges us to apply the more

stringent “stream-of-commerce plus” test in the plurality opinion of J.

McIntyre Machinery. We conclude our long-standing Iowa test remains

good law and permits the exercise of personal jurisdiction over

Doublestar here. We decline to employ the more stringent test to a high-

volume manufacturer of an allegedly dangerous product.         To explain

why, we take a closer look at the development of the stream-of-commerce

test.
                                    14

      In World-Wide Volkswagen, Harry and Kay Robinson, who lived in

New York, purchased a new Audi sedan from a tri-state dealer there.

World-Wide Volkswagen Corp., 444 U.S. at 288–89, 100 S. Ct. at 562–63,
62 L. Ed. 2d at 495–96. A year later, they set out to drive to Arizona. Id.

at 288, 100 S. Ct. at 562, 62 L. Ed. 2d at 495. As they drove through

Oklahoma, another car struck their Audi in the rear, causing a fire that

severely burned Kay and her two children. Id. The Robinsons filed a

products-liability action in state court in Oklahoma, against the Audi

manufacturer, the importer, the distributor, and the retail dealer,

alleging “their injuries resulted from defective design and placement of

the Audi’s gas tank and fuel system.” Id. at 288, 100 S. Ct. at 562, 62
L. Ed. 2d at 495–96. The foreign manufacturer, Audi NSU Auto Union

Aktiengesellschaft, and the importer, Volkswagen of America, Inc., did

not contest personal jurisdiction in Oklahoma. Id. at 288 n.3, 100 S. Ct.

at 562 n.3, 62 L. Ed. 2d at 496 n.3.        The distributor, World-Wide

Volkswagen Corp., and retailer, Seaway Volkswagen, Inc., however,

moved to dismiss for lack of personal jurisdiction. Id. at 288, 100 S. Ct.

at 562–63, 62 L. Ed. 2d at 496. World-Wide and Seaway distributed and

sold Audis in only three states: New York, New Jersey, and Connecticut.

Id. at 288, 100 S. Ct. at 563, 62 L. Ed. 2d at 496. The Oklahoma trial

court ruled the defendants were subject to personal jurisdiction, and the

Oklahoma Supreme Court affirmed, reasoning that because a car is

mobile, it was foreseeable someone would drive it to Oklahoma. Id. at

290, 100 S. Ct. at 563–64, 62 L. Ed. 2d at 497.        The United States

Supreme Court reversed, concluding that the mere foreseeability a party

would drive their car into Oklahoma was insufficient to establish

personal jurisdiction over the New York dealer and distributor.      Id. at

295–96, 100 S. Ct. at 566, 62 L. Ed. 2d at 500. The Court held a state
                                      15

can exercise jurisdiction only if the “defendant’s conduct and connection

with the forum State are such that he should reasonably anticipate being

haled into court there.” Id. at 297, 100 S. Ct. at 567, 62 L. Ed. 2d at

501.     A corporate defendant is on notice it is subject to suit when it

“ ‘purposefully avails itself of the privilege of conducting activities within

the forum State.’ ” Id. (quoting Hanson, 357 U.S. at 253, 78 S. Ct. at

1240, 2 L. Ed. 2d at 1298). The Court set forth the stream-of-commerce

test quoted above and applied it to determine the New York dealer and

distributor lacked the requisite contacts with Oklahoma. Id. at 299, 100

S. Ct. at 568, 62 L. Ed. 2d at 502.

       We applied the World-Wide Volkswagen stream-of-commerce test a

year later in Svendsen, 304 N.W.2d at 430–31.             In that case, we

concluded a Missouri manufacturer of billiards tables was subject to

personal jurisdiction in Iowa when it sold a defective table to an Omaha

distributor, who resold the table in Iowa where the plaintiff using it was

injured. Id. at 429 n.1, 431. As we said:

       It is generally accepted that when a manufacturer voluntarily
       places his product in the stream of commerce, the
       constitutional requirement of minimum contacts will be
       satisfied in all states where the manufacturer can foresee
       that the product will be marketed.

Id. at 431. We concluded the close geographic proximity to Iowa of both

the manufacturer and distributor combined with the marketing efforts of

the parties made it foreseeable that the defendant’s product would be

used in Iowa. Id.

       We later clarified Svendsen to note the mere foreseeability the

product would enter the forum is insufficient to establish personal

jurisdiction.   See Smalley v. Dewberry, 379 N.W.2d 922, 924–25 (Iowa

1986).    In Smalley, the plaintiff argued that because a trailer hitch is
                                     16

mobile and could foreseeably be driven anywhere in the United States,

the defendants should be subject to jurisdiction wherever the trailer

traveled. Id. at 925. We concluded the foreseeability that matters is not

simply that the product will enter the forum state, but rather that “the

defendant’s conduct and connection with the forum State are such that

he should reasonably anticipate being haled into court there.”            Id.

(quoting World-Wide Volkswagen Corp., 444 U.S. at 297, 100 S. Ct. at

567, 62 L. Ed. 2d at 501).      A few years later, we elaborated on the

foreseeability requirement:

             We conclude that our Smalley holding in fact
      reaffirmed the Svendsen holding, stating “the manufacturer
      in Svendsen was indirectly, through others, seeking to
      secure a market in Iowa.” 379 N.W.2d at 925. We find both
      Svendsen and Smalley to be consistent with the reasoning in
      World-Wide Volkswagen. In Smalley . . . , “foreseeability”
      concerned the foreseeability to defendants that their
      products would eventually cause harm in foreign states,
      hundreds of miles from their market area.

State ex rel. Miller v. Baxter Chrysler Plymouth, Inc., 456 N.W.2d 371, 376

(Iowa 1990). We have not revisited the stream-of-commerce test since

those decisions.

      Meanwhile, the U.S. Supreme Court decided Asahi.           Asahi, like

this case, was a products-liability action for injuries caused by the failure

of a tire manufactured in a foreign country. 480 U.S. 105–06, 107 S. Ct.

at 1029, 94 L. Ed. 2d at 100. Gary Zurcher lost control of his Honda

motorcycle on Interstate 80 in California when his rear tire suddenly lost

air. Id. The collision severely injured Zurcher and killed his passenger

and wife, Ruth Ann Moreno. Id. at 105, 107 S. Ct. at 1029, 94 L. Ed. 2d

at 100. Zurcher brought a claim against Cheng Shin, the Taiwanese tire

manufacturer, which in turn brought a claim for indemnity against Asahi

Metal Industry Co., Ltd., the Japanese manufacturer of the tube valve
                                    17

assembly. Id. at 106, 107 S. Ct. at 1029, 94 L. Ed. 2d at 100. Cheng

Shin and the other defendants settled with the victim, leaving only Cheng

Shin’s indemnity claim against Asahi. Id. Asahi had no direct contacts

with California. Id. at 106–07, 107 S. Ct. at 1029, 94 L. Ed. 2d at 100–

01. Cheng Shin purchased up to 500,000 valve assemblies from Asahi

annually, and sales to Cheng Shin accounted for only approximately one

percent of Asahi’s annual income.    Id. at 106, 107 S. Ct. at 1029, 94
L. Ed. 2d at 101.   Approximately twenty percent of Cheng Shin’s U.S.

sales were in California. Id. Taking a cue from World-Wide Volkswagen,

the Asahi concurrence distinguished between “ ‘goods which reach a

distant State through a chain of distribution and . . . goods which reach

the same State because a consumer . . . took them there.” Id. at 120,

107 S. Ct. at 1036, 94 L. Ed. 2d at 109 (Brennan, J., concurring in part

and concurring in judgment) (quoting World-Wide Volkswagen, 444 U.S.

at 306–07, 100 S. Ct. at 584, 62 L. Ed. 2d at 507 (Brennan, J.,

dissenting)).

      The Asahi Court concluded that jurisdiction over Asahi did not

comport with fair play and substantial justice, but could not reach a

majority holding on minimum contacts. Id. at 105, 107 S. Ct. at 1028,
94 L. Ed. 2d at 100. Instead, Justice O’Connor, joined by Chief Justice

Rehnquist and Justices Powell and Scalia, proposed one test, while

Justice Brennan, joined by Justices White, Marshall, and Blackmun

proposed another.   Compare id. at 108–13, 107 S. Ct. at 1030–32, 94
L. Ed. 2d at 102–05, with id. at 116–21, 107 S. Ct. at 1034–37, 94
L. Ed. 2d at 107–10 (Brennan, J., concurring in part and concurring in

judgment). Justice Stevens filed a third opinion concurring in part and

concurring in the judgment, also joined by Justices White and
                                     18

Blackmun. Id. at 121–22, 107 S. Ct. at 1037, 94 L. Ed. 2d at 110–11

(Stevens, J., concurring in part and concurring in judgment).

      Under Justice Brennan’s test:

      The stream of commerce refers not to unpredictable currents
      or eddies, but to the regular and anticipated flow of products
      from manufacture to distribution to retail sale. As long as a
      participant in this process is aware that the final product is
      being marketed in the forum State, the possibility of a
      lawsuit there cannot come as a surprise.

Id. at 117, 107 S. Ct. at 1034, 94 L. Ed. 2d at 107 (Brennan, J.,

concurring in part and concurring in judgment).       By contrast, under

Justice O’Connor’s test:

      The placement of a product into the stream of commerce,
      without more, is not an act of the defendant purposefully
      directed toward the forum State. Additional conduct of the
      defendant may indicate an intent or purpose to serve the
      market in the forum State, for example, designing the
      product for the market in the forum State, advertising in the
      forum State, establishing channels for providing regular
      advice to customers in the forum State, or marketing the
      product through a distributor who has agreed to serve as the
      sales agent in the forum State. But a defendant’s awareness
      that the stream of commerce may or will sweep the product
      into the forum State does not convert the mere act of placing
      the product into the stream into an act purposefully directed
      toward the forum State.

Id. at 112, 107 S. Ct. at 1032, 94 L. Ed. 2d at 104 (plurality opinion).

Justice Stevens, writing separately, criticized the way Justice O’Connor

applied her “plus” test and offered a variation:

      The plurality seems to assume that an unwavering line can
      be drawn between “mere awareness” that a component will
      find its way into the forum State and “purposeful availment”
      of the forum’s market. Over the course of its dealings with
      Cheng Shin, Asahi has arguably engaged in a higher
      quantum of conduct than “[t]he placement of a product into
      the stream of commerce, without more. . . .” Whether or not
      this conduct rises to the level of purposeful availment
      requires a constitutional determination that is affected by
      the volume, the value, and the hazardous character of the
      components.
                                    19

Id. at 122, 107 S. Ct. at 1037, 94 L. Ed. 2d at 111 (Stevens, J.,

concurring in part and concurring in judgment) (emphasis added)

(citation omitted). The divided Asahi decision predictably led to a split in

authority in the lower courts:

              With no guidance from the United States Supreme
       Court since its split decision in Asahi, the federal circuit
       courts and state courts have split on which “effects” test is
       applicable. The First, Fourth, Sixth, Ninth, and Eleventh
       Circuits employ the O’Connor “foreseeability plus” test. The
       Fifth, Seventh, and Eighth Circuits employ the Brennan
       “mere foreseeability” test. Other federal circuit courts have
       declined to decide the issue and instead use both tests when
       deciding whether a defendant has sufficient contacts with a
       state to justify jurisdiction.      State courts are also
       significantly divided on the issue.

Angela M. Laughlin, This Ain’t the Texas Two Step Folks: Disharmony,

Confusion, and the Unfair Nature of Personal Jurisdiction Analysis in the

Fifth Circuit, 37 Cap. U. L. Rev. 681, 703–06 & nn.129–33 (collecting

cases).

       Doublestar relies on Humble v. Toyota Motor Co., in which

Arakawa, a Japanese corporation, manufactured car seats and sold them

to Toyota Motor Company, Ltd. in Japan, which installed them in

vehicles to be sold in the United States.    727 F.2d 709, 710 (8th Cir.

1984) (per curiam). The district court dismissed the action for lack of
personal jurisdiction, finding that Toyota made all marketing and sales

decisions, and the Eighth Circuit affirmed in a per curiam opinion. Id. at

711.      Humble is distinguishable because, unlike Arakawa, Doublestar

shipped its products directly to the forum state at the direction of its

American distributor.     Moreover, the Court of Appeals for the Eighth

Circuit caselaw supports jurisdiction in other respects.
                                     20

      Even before World-Wide Volkswagen, the Eighth Circuit held

nonresident manufacturers could not avoid personal jurisdiction by

using distributors as intermediaries:

             “Direct contact with the forum state is not essential to
      the exercise of personal jurisdiction. Metz may not have
      physically entered the state of Illinois, but it placed its flash
      devices in the stream of commerce under such
      circumstances that it should reasonably have anticipated
      that injury through infringement would occur there. We look
      to the economic and commercial realities of this case, and in
      our view, it is not within the contemplation of the concepts of
      fairness and due process to allow a wrongdoing
      manufacturer to insulate himself from the long arm of the
      courts by using an intermediary or by professing ignorance
      of the ultimate destination of his products.”

Hutson v. Fehr Bros., Inc., 584 F.2d 833, 838–39 (8th Cir. 1978) (quoting

Honeywell, Inc. v. Metz Apparatewerke, 509 F.2d 1137, 1144 (7th Cir.

1975) (citations omitted)). More recently, the Eighth Circuit echoed its

conclusion that foreign manufacturers cannot avoid jurisdiction by using

intermediaries.   See Clune v. Alimak AB, 233 F.3d 538, 542 (8th Cir.

2000) (noting Justice O’Connor’s test was not supported by five justices).

That case arose from a fatal workplace accident in Missouri using a hoist

made in Sweden. Id. at 540. The Clune court concluded that personal

jurisdiction existed over the Swedish manufacturer that had designed the

hoist for a U.S. market; had agreements with U.S. distributors; displayed

its label on its hoists; and through intermediaries, had sold between

twenty and forty of the machines in Missouri. Id. at 543–44. The Eighth

Circuit rejected the manufacturer’s argument that it did not know where

its products would end up once the ship left the Swedish port. Id. at 543

(“ ‘[S]uch ignorance defie[d] reason and could aptly be labeled as

“willful.” ’ ” (quoting Barone v. Rich Bros. Interstate Display Fireworks Co.,

25 F.3d 610, 613 (8th Cir. 1994))). Clune effectively applied Brennan’s
                                     21

broader stream-of-commerce test.          Likewise, in Barone, the Eighth

Circuit held Hosoya, a Japanese fireworks manufacturer, was subject to

personal jurisdiction in Nebraska because it sold fireworks to a

distributor that resold them in Nebraska. 25 F.3d at 611, 615.      The

Barone court applied a broad version of the stream-of-commerce test and

focused on the fact that Nebraska was part of the Japanese company’s

distribution scheme, saying, “Hosoya has reaped the benefits of its

network of distributors, and it is only reasonable and just that it should

now be held accountable in the forum of the plaintiff’s choice . . . .” Id. at

615. The Eighth Circuit used the broader stream-of-commerce test again

in Vandelune v. 4B Elevator Components Unltd., saying no direct

marketing presence is necessary when a foreign manufacturer designed

and labeled grain elevators for the Iowa market and sold 619 units in a

year. 148 F.3d 943, 948 (8th Cir. 1998). As the court said,

      when a foreign manufacturer “pour[s] its products” into a
      regional distributor with the expectation that the distributor
      will penetrate a discrete, multi-State trade area, the
      manufacturer has “purposefully reaped the benefits” of the
      laws of each State in that trade area for due process
      purposes.

Id. (quoting Barone, 25 F.3d at 615).

      We note that some courts rely on Justice Steven’s conclusion that

the jurisdictional analysis is “affected by the volume, the value, and the

hazardous character” of the goods. Asahi, 480 U.S. at 122, 107 S. Ct. at

1037, 94 L. Ed. 2d at 110–11 (Stevens, J., concurring in part and

concurring in judgment). One federal district court elaborated:

      Thus, Justice Stevens frames a test which satisfies the
      concerns of the entire Court. He requires that there be a
      stream-of-commerce plus, as Part II–A in Asahi argues, but
      requires only that the plus be a reasonable expectation of
      being subject to jurisdiction in the forum State. Justice
      Steven’s [sic] view is also in closer accord with World-Wide
                                    22
       Volkswagen’s “reasonableness” analysis than is Justice
       O’Connor’s opinion which—opting for a list of rigid factors—
       eschews the careful, case-by-case consideration of a
       defendant’s contacts and reasonable expectations.        The
       reasonableness qualification on the stream-of-commerce test
       is further buttressed by the members of the Court who
       concurred with Justice Brennan in Asahi, where the axis of
       the agreement with the O’Connor plurality was in Part II–B,
       the “reasonableness” of assessing jurisdiction.
             The reasonableness qualification to the stream-of-
       commerce test, in contrast to Justice O’Connor’s more
       objective but less realistic “plus” factors has the appeal of
       common-sense and fundamental fairness.

Abuan v. Gen. Elec. Co., 735 F. Supp. 1479, 1486 (D. Guam 1990)

(citations omitted). The Abuan court ruled that Monsanto, a bulk seller

of Polychlorinated Biphenyls (PCBs), was subject to personal jurisdiction

in Guam on personal injury claims arising from exposure to that

chemical when a hose on an electrical transformer ruptured to spill that

dangerous chemical there. Id. at 1480–81. The court found Monsanto

had sold PCBs “by the railcar tank-load” to General Electric in Alabama.

Id. at 1486. The court relied on the volume of the hazardous chemical

sold in determining that Monsanto was subject to jurisdiction in other

forums where GE installed the transformers containing PCBs.            Id. at

1486–87. Other courts similarly have considered the hazardous nature

of the product in determining personal jurisdiction. See Morris v. SSE,

Inc., 843 F.2d 489, 494 (11th Cir. 1988) (“Finally, we believe that the

Sentinel Mark 2000 falls within Justice Stevens’ ‘hazardous product’

category. . . .   Thus it is clear that SSE was aware it was sending a

hazardous product to Gulf Coast Air Sports . . . .”); Seirus Innovative

Accessories, Inc. v. Cabela’s, Inc., No. 09-CV-102 JLS (WMC), 2009 WL
9141752, at *3 (S.D. Cal. Nov. 2, 2009) (applying Stevens’s standard to

the volume of products sold in California); Osorio v. Dole Food Co., No.

07-22693-CIV, 2009 WL 48189, at *7, *11 (S.D. Fla. Jan. 5, 2009)
                                    23

(discussing the hazardous-product rule and then applying it to the

chemicals at issue); Ex parte DBI, Inc., 23 So. 3d 635, 638 (Ala. 2009)

(noting the parties conducted discovery on the volume, value, and

hazardous character of the product to apply the Stevens test).

      After Asahi, the Supreme Court did not revisit the stream-of-

commerce test for almost twenty-five years, and when it did, the Court

failed to speak in one voice.       Instead, the Court was once again

fragmented, with Justice Kennedy authoring the plurality opinion joined

by Chief Justice Roberts, and Justices Scalia and Thomas, while Justice

Breyer filed a concurring opinion joined by Justice Alito. See J. McIntyre

Mach., 564 U.S. at ___, 131 S. Ct. at 2785, 180 L. Ed. 2d at 772

(plurality opinion); id. at ___, 131 S. Ct. at 2791, 180 L. Ed. 2d at 778

(Breyer, J., concurring in judgment). Justice Ginsburg filed a dissenting

opinion in which Justices Sotomayor and Kagen joined. Id. at ___, 131

S. Ct. at 2794, 180 L. Ed. 2d at 782 (Ginsburg, J., dissenting).      In J.

McIntyre Machinery, the Court reviewed a products-liability decision by

the New Jersey Supreme Court.        Id. at ___, 131 S. Ct. at 2786, 180
L. Ed. 2d at 772–73 (plurality opinion). The plaintiff seriously injured his

hand while using a metal shearing machine manufactured in England

and sold in New Jersey through a U.S. distributor. Id. No more than

four machines sold by the manufacturer ended up in New Jersey and

possibly only the one used by the plaintiff. Id. As the plurality put it,

“The question here is whether the New Jersey courts have jurisdiction

over J. McIntyre, notwithstanding the fact that the company at no time

either marketed goods in the State or shipped them there.” Id. at ___,

131 S. Ct. at 2786, 180 L. Ed. 2d at 772. The trial court dismissed the

action for lack of personal jurisdiction, finding that the defendant “ ‘does

not have a single contact with New Jersey short of the machine in
                                     24

question ending up in this state.’ ” Nicastro v. McIntyre Mach. Am., Ltd.,

945 A.2d 92, 99 (N.J. Super. Ct. App. Div. 2008). The Superior Court of

New Jersey, Appellate Division, reversed, reasoning that a distribution

system designed to serve all fifty states constituted sufficient minimum

contacts. Id. at 108. The New Jersey Supreme Court held J. McIntyre

Machinery was subject to personal jurisdiction because “its products are

distributed through a nationwide distribution system that might lead to

those products being sold in any of the fifty states,” and its employees

came to trade shows in other states.        Nicastro v. McIntyre Mach. Am.,

Ltd., 987 A.2d 575, 592 (N.J. 2010). The United States Supreme Court

reversed, stating, “This Court’s Asahi decision may be responsible in part

for [the New Jersey Supreme Court’s] error regarding the stream of

commerce, and this case presents an opportunity to provide greater

clarity.”   J. McIntyre Mach., 564 U.S. at ___, 131 S. Ct. at 2786, 180
L. Ed. 2d    at   773.   The   desired    clarification,   however,   was   not

forthcoming.

       Justice Kennedy’s plurality opinion explicitly rejected Justice

Brennan’s approach in Asahi and endorsed Justice O’Connor’s stricter

version, stating, “The principal inquiry in cases of this sort is whether the

defendant’s activities manifest an intention to submit to the power of a

sovereign.” Id. at ___, 131 S. Ct. at 2788, 180 L. Ed. 2d at 775.

       The defendant’s transmission of goods permits the exercise
       of jurisdiction only where the defendant can be said to have
       targeted the forum; as a general rule, it is not enough that
       the defendant might have predicted that its goods will reach
       the forum State.

Id. (emphasis added). The plurality concluded that although J. McIntyre

Machinery marketed its goods in the United States generally, it did not
                                      25

target New Jersey and, therefore, was not subject to jurisdiction. Id. at

___, 131 S. Ct. at 2791, 180 L. Ed. 2d at 778.

      Justice Breyer and Justice Alito concurred in the judgment but

rejected the plurality’s reasoning.    Id. at ___, 131 S. Ct. at 2793, 180
L. Ed. 2d at 780 (Breyer, J., concurring in judgment) (calling the

plurality’s test a “seemingly strict no-jurisdiction rule” and questioning

the meaning of the “targeting” language as applied to modern online

commercial markets). Instead, Justice Breyer’s concurrence opined, “In

my view, the outcome of this case is determined by our precedents.” Id.

at ___, 131 S. Ct. at 2791, 180 L. Ed. 2d at 778.         The concurrence

expressly limited the holding to the facts of the case and declined to

adopt any broader rules. Id. at ___, 131 S. Ct. at 2792, 180 L. Ed. 2d at

779 (“None of our precedents finds that a single isolated sale . . . is

sufficient.”). To bolster his conclusion that a single sale is insufficient,

Justice Breyer referred to Justice Stevens’s statement in Asahi that the

volume, value, and hazardous character of the product impacts the

jurisdictional analysis. Id.

      The three-justice dissent, authored by Justice Ginsburg, harshly

criticized the plurality and the concurrence, stating:

      Inconceivable as it may have seemed yesterday, the
      splintered majority today “turn[s] the clock back to the days
      before modern long-arm statutes when a manufacturer, to
      avoid being haled into court where a user is injured, need
      only Pilate-like wash its hands of a product by having
      independent distributors market it.”

Id. at ___, 131 S. Ct. at 2795, 180 L. Ed. 2d at 782 (Ginsburg, J.,

dissenting) (quoting Russell J. Weintraub, A Map Out of the Personal

Jurisdiction Labyrinth, 28 U.C. Davis L. Rev. 531, 555 (1995) [hereinafter

Weintraub]). The dissent pointedly criticized the plurality for relying on

federalism principles rather than the Due Process Clause and argued
                                   26

that J. McIntyre Machinery should be subject to jurisdiction in every

state because of its decision to target a national market. Id. at ___, 131

S. Ct. at 2798–99, 180 L. Ed. 2d at 786–87. Without choosing between

the competing stream-of-commerce tests from Asahi, the dissent argued

that sufficient minimum contacts existed to satisfy either standard. Id.

at ___, 131 S. Ct. at 2803, 180 L. Ed. 2d at 791.       The dissent also

collected    cases   upholding   personal    jurisdiction   over   foreign

manufacturers targeting a nationwide market through U.S. distributors.

Id. at ___ & n.19, 131 S. Ct. at 2804–06 & n.19, 180 L. Ed. 2d at 792–95

& n.19.     Finally, the dissent invoked concerns of reasonableness and

fairness by arguing manufacturers should be subject to personal

jurisdiction anywhere their products cause injury:

      Is it not fair and reasonable, given the mode of trading of
      which this case is an example, to require the international
      seller to defend at the place its products cause injury? Do
      not litigational convenience and choice-of-law considerations
      point in that direction? On what measure of reason and
      fairness can it be considered undue to require McIntyre UK
      to defend in New Jersey as an incident of its efforts to
      develop a market for its industrial machines anywhere and
      everywhere in the United States? Is not the burden on
      McIntyre UK to defend in New Jersey fair, i.e., a reasonable
      cost of transacting business internationally, in comparison
      to the burden on Nicastro to go to Nottingham, England to
      gain recompense for an injury he sustained using McIntyre’s
      product at his workplace in Saddle Brook, New Jersey?

Id. at ___, 131 S. Ct. at 2800–01, 180 L. Ed. 2d at 788–89 (footnotes

omitted).   Justice Ginsburg concluded, “I take heart that the plurality

opinion does not speak for the Court[.]” Id. at ___, 131 S. Ct. at 2804,
180 L. Ed. 2d at 792.

      “When there is no majority opinion, the narrower holding controls.”

Panetti v. Quarterman, 551 U.S. 930, 949, 127 S. Ct. 2842, 2856, 168
L. Ed. 2d 662, 679 (2007) (citing Marks v. United States, 430 U.S. 188,
                                    27

193, 97 S. Ct. 990, 993, 51 L. Ed. 2d 260, 266 (1977)); State v. Iowa Dist.

Ct., 801 N.W.2d 513, 522 (Iowa 2011) (same). We agree with the federal

circuit courts of appeal that have concluded Justice Breyer’s concurrence

controls the holding of J. McIntyre Machinery. See Williams v. Romarm,

SA, 756 F.3d 777, 784 (D.C. Cir. 2014); In re Chinese-Manufactured

Drywall Prods. Liab. Litig., 753 F.3d 521, 541 (5th Cir. 2014); AFTG-TG,
689 F.3d at 1363.      Justice Breyer’s concurrence expressly relies on

existing precedent and disclaims any new stream-of-commerce test. J.

McIntyre Mach., 564 U.S. at ___, 131 S. Ct. at 2794, 180 L. Ed. 2d at 782

(Breyer, J., concurring in judgment).        Accordingly, the stream-of-

commerce test of World-Wide Volkswagen and Svendsen remains good

law and controlling precedent in Iowa after J. McIntyre Machinery.

      Other state appellate courts likewise have interpreted J. McIntyre

Machinery to conclude their existing precedent on the stream-of-

commerce test remains good law.          See Russell, 987 N.E.2d at 794

(“Accordingly, as in [Wiles], we will not adopt either the broad or narrow

version of the [stream-of-commerce] theory without more definitive

guidance from a majority of the United States Supreme Court.”);

Jacobsen v. Asbestos Corp. Ltd., 119 So. 3d 770, 782 (La. Ct. App. 2013)

(concluding that court is “free to continue . . . its use of the ‘stream-of-

commerce’ theory”); Butler v. JLA Indus. Equip., Inc., 845 N.W.2d 834,

846 (Minn. Ct. App. 2014) (distilling five guiding “principles” from J.

McIntyre Machinery and continuing to apply its stream-of-commerce

precedent in a five-factor test); Sproul v. Rob & Charlies, Inc., 304 P.3d
18, 33 (N.M. Ct. App. 2012) (“Because J. McIntyre Machinery did not

produce a majority opinion . . . pre-Asahi case law utilizing the approach

set forth in World-Wide Volkswagen remains binding in New Mexico.”).
                                        28

      The Books urge us to follow the Oregon Supreme Court’s decision

in Willemsen v. Invacare Corp., in which a Taiwanese manufacturer of

battery chargers, CTE, supplied chargers for motorized wheelchairs to an

Ohio corporation, which then sold over one thousand wheelchairs to

customers in Oregon.       282 P.3d 867, 869–70 (Or. 2012) (en banc).

Plaintiffs sued CTE in Oregon after their mother died in a fire ignited by

the defective battery, and CTE moved to dismiss for lack of personal

jurisdiction.   Id.   The trial court denied the motion, and the Oregon

Supreme Court denied CTE’s petition for a writ of mandamus. Id. The

United States Supreme Court granted CTE’s petition for certiorari and

remanded the case to the Oregon Supreme Court for reconsideration in

light of J. McIntyre Machinery.          Id.   The Oregon Supreme Court

determined that Justice Breyer’s concurrence was the holding of J.

McIntyre Machinery because it was the narrowest ground for the

decision. Id. at 873. Under that holding, a single sale in a forum state is

insufficient to establish personal jurisdiction over a manufacturer selling

through a national distributor. Id. at 874. In Willemsen, by contrast,

1102 wheelchairs with the battery chargers had been sold in Oregon over

a two-year period. Id. The Oregon Supreme court concluded that this

volume was sufficient to constitute a “ ‘regular course’ of sales.” Id. at

875 (quoting J. McIntyre Mach., 564 U.S. at ___, 131 S. Ct. at 2792, 180
L. Ed. 2d at 779). Therefore, the court concluded personal jurisdiction

could be exercised over CTE in Oregon under a stream-of-commerce test.

Id. at 877.

      We believe the present case is a clearer case for personal

jurisdiction than Willemsen.     There was a regular course of sales of

Doublestar’s    tires   (not   merely    products   containing   Doublestar
                                           29

components) into Iowa, and Doublestar actually shipped thousands of

tires (albeit not the accident tire) into Iowa.

         Doublestar’s challenge to jurisdiction relies in part on our decision

in Capital Promotions, a case that never mentions the stream-of-

commerce test. 756 N.W.2d 828. That case was not a products-liability

action     and   is    factually   inapposite.       Capital Promotions involved

intentional tort claims arising from a dispute between two boxing

promoters over an Iowa-born prizefighter, Tye Fields.                  Id. at 830–31.

Capital Promotions, an Iowa limited liability company based in this state,

entered into a five-year exclusive promotional contract with Fields in

2000 when the boxer resided in Missouri.                 Id. at 831.     Fields won a

heavyweight title in 2003, prompting repeated efforts by Don King

Productions to acquire the promotional rights for Fields, who had moved

to Nevada.       Id.    Capital Promotions sued Don King Productions, a

Delaware corporation based in Florida, for intentional interference with

the Iowa entity’s contract with Fields.            Id. at 831–32.       Don King had

never promoted a prizefight in Iowa and had no Iowa office or employees.

Id. at 831.      The alleged interference took place during phone calls to

Iowans and meetings in other states. Id. at 831–32. The district court

dismissed the lawsuit for lack of personal jurisdiction, and the court of

appeals affirmed. Id. at 832. On further review, we affirmed, applying

the World-Wide Volkswagen test for personal jurisdiction along with the

Calder effects test for intentional tort cases. See id. at 833–38. We see

nothing in Capital Promotions that retreats from the stream-of-commerce

test for products-liability actions. 6


         6The district court in this case relied on Woodhurst v. Manny’s Inc., an
unpublished Iowa Court of Appeals decision that quotes Justice Kennedy’s plurality
opinion in J. McIntyre Machinery for the proposition that “[j]urisdiction may be exercised
                                             30

       We reiterate that Svendsen and World-Wide Volkswagen remain

the controlling precedent for evaluating personal jurisdiction in products-

liability cases.     Yet, this case presents the opportunity to revisit our

precedent to consider adopting Justice O’Connor’s more stringent

stream-of-commerce plus test, as urged by Doublestar.

       C. The Opportunity to Adopt the More Stringent Stream-of-

Commerce Plus Test.              No consensus has emerged among the lower

courts as to the competing tests for determining personal jurisdiction in

products-liability actions.          We decline to overrule our precedents to

impose a more restrictive test that would limit access to justice in Iowa

_________________________
‘only where the defendant can be said to have targeted the forum.’ ” No. 12–0317, 2013
WL 1452929, *2 (Iowa Ct. App. April 10, 2013) (quoting J. McIntyre Mach., 564 U.S. at
___, 131 S. Ct. at 2788, 180 L. Ed. 2d at 775 (plurality opinion)). In that case, an
intoxicated patron at a tavern in Sabula, Iowa, shot the plaintiff. Id. at *1. The plaintiff
brought a dramshop liability claim against a restaurant, Manny’s, that served drinks to
the shooter a few miles away in Savannah, Illinois. Id. The Iowa district court granted
Manny’s motion to dismiss for lack of personal jurisdiction. Id. at *2. The court of
appeals affirmed, rejecting plaintiff’s argument that jurisdiction could be based on
advertisements and the close proximity to the Iowa border.                 Id. (noting the
advertisements did not specifically target Iowans). The Woodhurst court appropriately
distinguished Svendsen and J. McIntyre Machinery as follows:
       [The Svendsen] opinion involved a distinct factual scenario: a
       manufacturer’s placement of an allegedly defective good into the “stream
       of commerce.” Svendsen, 304 N.W.2d at 430. The “stream of commerce”
       concept permits “jurisdiction in products liability cases in which the
       product has traveled through an extensive chain of distribution before
       reaching the ultimate consumer.” Goodyear, [564 U.S. at ___,] 131 S. Ct.
       at 2855[, 180 L. Ed. 2d at 807] (quotation marks and citation omitted);
       accord J. McIntyre Mach. v. Nicastro, [564 U.S. ___, ___,] 131 S. Ct. 2780,
       2788[, 180 L. Ed. 2d 765, 775] (2011) (“[S]tream of commerce . . . refers
       to the movement of goods from manufacturers through distributors to
       consumers[.]”). The concept is inapposite here.
Id. The Woodhurst court followed our decision in Meyers v. Kallestead, 476 N.W.2d 65
(Iowa 1991), to affirm the dismissal of Manny’s for lack of jurisdiction. See id. at *3; see
also Meyer, 476 N.W.2d at 68 (affirming dismissal of Illinois tavern for lack of personal
jurisdiction in Iowa). Neither case held that the Iowa or Illinois dramshop statutes
apply extraterritorially to impose liability on the licensee for injuries inflicted in another
state. We agree with the Woodhurst court that dramshop cases and products-liability
cases are inapposite.
                                       31

courts for residents of our state injured by allegedly defective products

purchased here. Stare decisis alone dictates continued adherence to our

precedent absent a compelling reason to change the law. See Ackelson v.

Manley Toy Direct, L.L.C., 832 N.W.2d 678, 688 (Iowa 2013) (“We are slow

to depart from stare decisis and only do so under the most cogent

circumstances.”); State v. Derby, 800 N.W.2d 52, 59 (Iowa 2011) (“We

reiterate that we ‘do not overturn our precedents lightly and will not do

so absent a showing the prior decision was clearly erroneous.’ ” (quoting

McElroy v. State, 703 N.W.2d 385, 394–95 (Iowa 2005) (collecting cases

on stare decisis))); Wells Dairy, Inc. v. Am. Indus. Refrigeration, Inc., 762
N.W.2d 463, 474 (Iowa 2009) (noting “raging controversy in the law” on

implied-warranty issue in other jurisdictions with competing majority

and minority rules and declining to disturb Iowa precedent based on

stare decisis).      Moreover, sound policy reasons cut against a more

stringent test for jurisdiction over high-volume manufacturers in

products-liability cases.

       “ ‘Fairness is the crux of the minimum-contacts analysis.’ ” Sioux

Pharm., 859 N.W.2d at 189 (quoting Shams, 829 N.W.2d at 854). Is it

unfair to compel a manufacturer selling thousands of products

nationwide to defend its allegedly unsafe design in a state where its

product was sold and injured a resident using it? We think not. See

Asahi, 480 U.S. at 117, 107 S. Ct. at 1035, 94 L. Ed. 2d at 107

(Brennan, J., concurring in part and concurring in judgment) (“A

defendant who has placed goods in the stream of commerce benefits

economically from the retail sale of the final product in the forum

State[.]”).    We adopted products liability to ensure that “ ‘the costs of

injuries      resulting   from   defective   products   are   borne   by   the

manufacturers that put such products on the market.’ ” Hawkeye-Sec.
                                      32

Ins. Co. v. Ford Motor Co., 174 N.W.2d 672, 683 (Iowa 1970) (quoting

Greenman v. Yuba Power Prods., Inc., 377 P.2d 897, 900 (Cal. 1963)). We

would undermine that purpose if we closed the local courthouse door to

injured consumers.

      Significantly, the product at issue here is a tire with an allegedly

dangerous design. We note Justice Stevens’s concurrence in Asahi that

the jurisdictional analysis “is affected by the volume, the value, and the

hazardous character of the components.” 480 U.S. at 122, 107 S. Ct. at

1037, 94 L. Ed. 2d at 111 (Stevens, J., concurring in part and concurring

in judgment) (emphasis added).       Plaintiffs allege in this case that the

Doublestar tire design is prone to explode during reasonably foreseeable

mounting mistakes.         Indeed, the accident underlying this lawsuit

resulted when Jim Book made the not uncommon mistake of attempting

to mount a sixteen-inch tire on a 16.5” rim, and his son Dylan, the

victim, overinflated the tire to attempt to get it seated.

      We recognize the burden placed on alien defendants: “The unique

burdens placed upon one who must defend oneself in a foreign legal

system should have significant weight in assessing the reasonableness of

stretching the long arm of personal jurisdiction over national borders.”

Id. at 114, 107 S. Ct. at 1033, 94 L. Ed. 2d at 105 (majority opinion).

But, in this case, that concern is               substantially diminished by

Doublestar’s concession that it is subject to personal jurisdiction in

Tennessee. Doublestar does not identify any material additional burden

it would face defending this case in Iowa instead of Tennessee. Nor does

Doublestar contend it lacks the resources to defend this lawsuit in Iowa.

      This   case   does    not   involve   an    isolated   sale   or   a   small

manufacturer. J. McIntyre Machinery adjudicated personal jurisdiction

over a foreign manufacturer in a state where no more than four of its
                                    33

machines (and perhaps only one) had been sold. 564 U.S. at ___, 131

S. Ct. at 2786, 180 L. Ed. 2d at 773 (plurality opinion). We share the

concern expressed in the concurring opinion for the plight of a small

manufacturer:

      A rule like the New Jersey Supreme Court’s would permit
      every State to assert jurisdiction in a products-liability suit
      against any domestic manufacturer who sells its products
      (made anywhere in the United States) to a national
      distributor, no matter how large or small the manufacturer,
      no matter how distant the forum, and no matter how few the
      number of items that end up in the particular forum at
      issue. What might appear fair in the case of a large
      manufacturer which specifically seeks, or expects, an equal-
      sized distributor to sell its product in a distant State might
      seem unfair in the case of a small manufacturer (say, an
      Appalachian potter) who sells his product (cups and saucers)
      exclusively to a large distributor, who resells a single item (a
      coffee mug) to a buyer from a distant State (Hawaii).

Id. at ___, 131 S. Ct. at 2793, 180 L. Ed. 2d at 781 (Breyer, J.,

concurring in judgment).

      We decide only the case before us.         Doublestar is not a small

manufacturer.    It manufactured over 3.1 million tires in the first nine

months of 2009 alone and sold half of those internationally, including

hundreds of thousands of tires to its American distributors in 2009. As

we await further guidance from the fractured United States Supreme

Court, we do not foreclose the possibility of revising the stream-of-

commerce test for small nonresident sellers.            We recognize such

defendants   may    avoid   personal     jurisdiction   when   fairness   and

substantial justice dictate that outcome. Meanwhile, on this record, our

existing Svendsen test is appropriate.

      D. Application of the Svendsen–World-Wide Volkswagen Test

to Doublestar.      We conclude Doublestar is subject to personal

jurisdiction in Iowa under the stream-of-commerce test set forth in
                                           34

World-Wide Volkswagen and Svendsen. First, we hold Doublestar has

the requisite minimum contacts with Iowa.                  In 2008–09, Doublestar

shipped     12,681     tires   directly    to   Des    Moines,     Iowa,    for   Voma.

Doublestar’s employees knew from the shipping documents these tires

were going to “Des Moines, IA,” and it is irrelevant that they were

unaware “IA” stood for the State of Iowa. 7 Moreover, indirect shipments

count. Voma shipped the accident tire and another 998 tires of the same

model from Tennessee to Iowa for sale in this forum. Doublestar sold

180,000 tires to Voma for the U.S. market, and Voma shipped 16,700 of

those tires to Holt for sale in Iowa. We are satisfied Doublestar at least

indirectly served the Iowa market through Voma “with the expectation

that [its tires] would be purchased by consumers in the forum State.”

World-Wide Volkswagen, 444 U.S. at 298, 100 S. Ct. at 567, 62 L. Ed. 2d

at 502; see also Svendsen, 304 N.W.2d at 430–31 (noting minimum

contacts are established when the manufacturer puts its goods into the

stream of commerce with the expectation they will be marketed for sale

in the forum). 8

       Nor can Doublestar avoid jurisdiction here by using intermediaries

to serve the American and Iowa markets. See Clune, 233 F.3d at 543–44.

       7The tires shipped from China directly to Iowa did not include the 10-ply

accident tire or that model. But, Doublestar cites no authority, and we found none,
supporting the proposition that we must disregard for jurisdictional purposes a
manufacturer’s shipments to the forum state of thousands of tires of a different model
than the accident tire. Moreover, the Books allege the tires shipped directly to Iowa,
although different models, had the same defective bead design as the accident tire.
        8The nature of the alleged defect in this case—a tire prone to exploding during

mounting on a mismatched rim—creates a risk of accidental injury likely to occur in the
forum where the tire is sold because the tire must be mounted on the wheel rim prior to
use. Doublestar thus can more readily foresee litigation in the state of sale, despite the
inherent mobility of the product. This is not a case involving a consumer purchaser
who brought a product purchased elsewhere into the forum state. Nor does this case
involve a tire defect that causes blowouts while the operator drives the vehicle. In such
cases, the location of the accident is fortuitous.
                                     35

We agree with Justice Ginsberg that a manufacturer cannot “ ‘Pilate-like

wash its hands of a product by having independent distributors market

it.’ ” J. McIntyre Mach., 564 U.S. at ___, 131 S. Ct. at 2795, 180 L. Ed. 2d

at 782 (Ginsburg, J., dissenting) (quoting Weintraub, 28 U.C. Davis L.

Rev. at 555). Under the test Justice Brennan articulated in Asahi, it is

not necessary for a manufacturer to market the final product itself, “[a]s

long as [it] is aware that the final product is being marketed in the forum

State.” Asahi, 480 U.S. at 117, 107 S. Ct. at 1034, 94 L. Ed. 2d at 107

(Brennan, J., concurring in part and concurring in judgment) (emphasis

added). That awareness is shown by the direct shipments from China to

Des Moines. Doublestar sold the tires to Voma in China and transferred

the commercial risk of loss during shipping by delivering the tires F.O.B.

at the Chinese port, but that mode of sale and shipment does not create

immunity from tort liability or preclude jurisdiction in the destination

where the tires are shipped. See Luv N’ Care, Ltd. v. Insta-Mix, Inc., 438
F.3d 465, 471–72 (5th Cir. 2006) (“[W]e conclude that a F.O.B. term does

not prevent a court from exercising personal jurisdiction over a non-

resident defendant where other factors, such as the quantity and

regularity of shipments, suggest that jurisdiction is proper.”).

      Having determined Doublestar has the requisite minimum contacts

with Iowa, we next must decide “ ‘whether the assertion of personal

jurisdiction would comport with “fair play and substantial justice.” ’ ”

Capital Promotions, 756 N.W.2d at 834 (quoting Burger King Corp., 471
U.S. at 476, 105 S. Ct. at 2184, 85 L. Ed. 2d at 543).        To make this

determination, we consider

      “ ‘the burden on the defendant,’ ‘the forum State’s interest in
      adjudicating the dispute,’ ‘the plaintiff’s interest in obtaining
      convenient and effective relief,’ ‘the interstate judicial
      system’s interest in obtaining the most efficient resolution of
                                     36
      controversies,’ and the ‘shared interest of the several States
      in furthering fundamental substantive social policies.’ ”

Id. (quoting Burger King Corp., 471 U.S. at 477, 105 S. Ct. at 2184, 85
L. Ed. 2d at 543). “ ‘[W]here a defendant who purposefully has directed

his activities at forum residents seeks to defeat jurisdiction, he must

present a compelling case that the presence of some other considerations

would render jurisdiction unreasonable.’ ”    Shams, 829 N.W.2d at 857

(quoting Burger King Corp., 471 U.S. at 477, 105 S. Ct. at 2184–85, 85
L. Ed. 2d at 544).     As the Burger King Court further observed, “[m]ost

such considerations usually may be accommodated through means short

of finding jurisdiction unconstitutional.” Burger King Corp., 471 U.S. at

477, 105 S. Ct. at 2185, 85 L. Ed. 2d at 544. We hold the exercise of

personal jurisdiction over Doublestar comports with fair play and

substantial justice.

      We first address the burden on the defendant of litigating in this

forum.     Significantly, Doublestar has conceded it is subject to

jurisdiction in Tennessee and has not shown defending this case here

would be more burdensome than in that state.         Next, the interest of

plaintiffs and the State of Iowa strongly favor jurisdiction here.       A

Tennessee forum would be far more burdensome for the Books compared

to their home county.      Their interest in obtaining convenient relief at

home clearly outweighs Doublestar’s interest in avoiding Iowa in favor of

Tennessee.   “The State of Iowa has a strong interest in protecting its

residents from damages resulting from the tortious acts of nonresident

defendants.” Svendsen, 304 N.W.2d at 431. Here, as in Svendsen, the

injury occurred to an Iowa resident using defendant’s product in Iowa.

We recently reiterated that “Iowa has an interest in providing a forum for

an ‘ “effective means of redress for its residents.” ’ ” Sioux Pharm, 859
37
N.W.2d at 197 (quoting Ostrem, 841 N.W.2d at 903). “Iowa’s interest in

adjudicating a dispute concerning a tort that [oc]curred within its

borders and [plaintiff's] interest in obtaining convenient relief outweigh

any inconvenience to [defendant].” Shams, 829 N.W.2d at 860.

       Systemic judicial interests also favor jurisdiction in Iowa because

the key occurrence and damages witnesses are located here, not

Tennessee. The trial would require testimony by the Books regarding the

accident and Dylan’s injury and recovery.             Other witnesses located in

Iowa include Cody Donnelly, who was present when the tire exploded, as

well as the first responders, the dozen medical witnesses who treated

Dylan, and possibly the employees of the former defendant Hunter

Engineering who designed and sold the allegedly defective tire mounting

machine. 9 Testimony of Iowa witnesses could be presented in Tennessee

by deposition, but live, in-court testimony is preferable.             See Burke v.

Quick Lift, Inc., 668 F. Supp. 2d 370, 382 n.11 (E.D.N.Y. 2009) (“[C]ourts

have recognized that ‘[d]epositions, deadening and one-sided, are a poor

substitute for live testimony especially where, as here, vital issues of fact

may hinge on credibility. In determining credibility, there is nothing like

the impact of live dramatis personae on the trier of the facts.’ ” (quoting
Polaroid Corp. v. Casselman, 213 F. Supp. 379, 382 (S.D.N.Y.1962)));

State v. Rogerson, 855 N.W.2d 495, 504, 507 (Iowa 2014) (discussing

value of in-court testimony and reversing order that allowed remote real-



       9Hunter     Engineering is a released party whose fault could be included on the
verdict form. See Iowa Code § 668.3(2)(b). Although Voma witnesses may be located in
Tennessee, it appears unlikely Voma would be on the verdict form as a released party,
given the statutory immunity available to distributors under Iowa Code section 613.18.
Voma witnesses had relevant knowledge regarding jurisdiction; that issue is resolved in
this opinion. Doublestar does not argue Voma witnesses located in Tennessee will be
testifying at trial.
                                      38

time testimony by video in criminal trial). These practical considerations

favor trial in Iowa over Tennessee.

      IV. Disposition.

      For these reasons, we hold that Doublestar is subject to personal

jurisdiction in Iowa. Accordingly, we reverse the jurisdictional ruling of

the district court and remand the case for further proceedings.

      REVERSED.